Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 1 of 8 PageID #: 6858




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY

   ALICIA M. PEDREIRA, et al.,        )
                                      )
              Plaintiffs,             )
                                      )
   v.                                 )                     Civil Action No. 3:00-CV-210-S
                                      )
   SUNRISE CHILDREN’S SERVICES, INC., )                     Electronically Filed
   F/K/A KENTUCKY BAPTIST HOMES       )
   FOR CHILDREN, INC., et al.,        )
                                      )
              Defendants.             )
                                      )

               PLAINTIFFS’ PROTECTIVE, PRELIMINARY OPPOSITION TO
                   SUNRISE’S MOTION FOR SUMMARY JUDGMENT

          Plaintiffs and the Commonwealth Defendants have moved for a 45-day extension of

   time—to January 18, 2021—to respond to Sunrise’s Motion for Summary Judgment.

   DN 617. That motion for extension is pending. In the interim, to avoid the possibility of any

   sort of waiver, Plaintiffs hereby file this protective, preliminary opposition to Sunrise’s

   Motion for Summary Judgment. If the Court grants the motion for extension, Plaintiffs will

   file a full opposition no later than January 18, 2021.

          1.      Sunrise filed the summary judgment motion presently at issue in November

   2012. DN 480 (the “SJ Motion”). The SJ Motion, however, is largely duplicative of (1) a

   motion to dismiss that Sunrise filed near the outset of the case (when it was known as

   Kentucky Baptist Homes for Children), on June 30, 2000 (DN 17), and (2) a prior motion for

   summary judgment that the Commonwealth Defendants filed on August 23, 2000 (DN 24).

   This Court rejected both of those predecessor motions (except with respect to the

   employment discrimination claims, which are not at issue here) in its July 23, 2001 opinion.

   DN 53, 54. Further, in orders dated April 16, 2003 and November 17, 2003, this Court held

   that Plaintiffs had already presented sufficient evidence that Sunrise is pervasively sectarian

   and diverts government funds to religious uses to allow Plaintiffs to proceed with their
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 2 of 8 PageID #: 6859




   Establishment Clause claims. DN 110, 131. Accordingly, this Court has already decided the

   issues presented by Sunrise’s SJ Motion. Sunrise offers no valid reason for the Court to

   reverse its prior decisions. Indeed, those decisions were subsequently bolstered by the Sixth

   Circuit’s decision in Teen Ranch, Inc. v. Udow, 479 F.3d 403, 409, 411-12 (6th Cir. 2007),

   which held that the Establishment Clause prohibited a state from funding a religious childcare

   facility that incorporated religious programming into its services. Thus, Plaintiffs have

   presented sufficient evidence to establish genuine disputes of material fact on whether there

   is a constitutional violation, and indeed to show that Sunrise is pervasively sectarian and has

   used government funds to promote and support religious activities.

          2.      In the alternative, in accordance with Federal Rule of Civil Procedure 56(d),

   Plaintiffs should be given the opportunity to engage in further discovery before responding to

   the SJ Motion. Under Rule 56(d), where a party opposing summary judgment can show that,

   “for specified reasons, it cannot present facts essential to justify its opposition, the court may:

   (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations

   or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d). This

   rule “has been interpreted as requiring that a party making such a filing indicate to the district

   court its need for discovery, what material facts it hopes to uncover, and why it has not

   previously discovered the information.” United States v. Kentucky Manor Apartments, Ltd.,

   No. 5:15-CV-00167-TBR, 2016 WL 1261157, at *2 (W.D. Ky. Mar. 30, 2016).

          3.      Importantly, Sunrise did not file the SJ Motion following the close of

   discovery, as would be typical, but rather in the middle of the discovery process, when

   Plaintiffs were on the cusp of finally being permitted to obtain critical information from

   former residents of Sunrise facilities who had complained about religious proselytization. In

   particular, as of November 2012, when Sunrise filed the SJ Motion, Sunrise had for years

   engaged in a protracted—and largely effective—battle to prevent Plaintiffs from completing


                                                    2
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 3 of 8 PageID #: 6860




   discovery. Before the Court had fully resolved several major discovery issues around

   production of records regarding Sunrise’s use of government funds to proselytize and coerce

   children to participate in religious rites and activities, the Commonwealth Defendants and

   Plaintiffs progressed to serious settlement discussions. Thus, although the Court on August

   30, 2012 affirmed Magistrate Judge Moyer’s July 18, 2007 order requiring production of

   children’s files (DN 469), Judge Moyer stayed such production and all other discovery so that

   the parties could focus on settlement (DN 497). Judge Moyer stated:

                  During the stay, the parties will not propound or respond to any
                  discovery requests, engage in any informal discovery or
                  investigation, or present any briefing to the Court (formally or
                  informally) on any new or pending discovery disputes or any
                  substantive matters whatsoever, including but not limited to
                  issues pertaining to contacting former Sunrise residents and
                  employees, obtaining access to former Sunrise residents’ case
                  files, or inspecting any Sunrise facilities. . . . No party shall, in
                  advocating or opposing summary judgment or any discovery,
                  rely in any way on any party’s agreement to this stay; for
                  example, no party shall argue that by agreeing to this stay, an
                  opposing party was dilatory in pursuing or opposing discovery,
                  and neither party shall waive their right to argue that discovery
                  is either material or immaterial to the pending summary
                  judgment motions.

   Id. ¶¶ 3, 6. Shortly thereafter, the entire case was stayed when Plaintiffs and the

   Commonwealth Defendants entered into a settlement. DN 501. So, although many years

   have passed since Sunrise filed the SJ Motion, for nearly all of that time discovery has been

   on hold and the case has been stayed.

          4.      To this day, Defendants still have not provided Plaintiffs with the identities of

   any children who resided at Sunrise facilities, or unredacted documents from any children’s

   files. Indeed, Defendants have failed to comply with an order this Court entered more than

   eight years ago requiring them to provide Plaintiffs with the identities of children who

   complained of religious proselytization at Sunrise facilities. See DN 469 at 12-13. Without

   this discovery, Plaintiffs have not been able to interview or depose Sunrise’s former


                                                   3
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 4 of 8 PageID #: 6861




   residents. Moreover, there is a strong likelihood that this discovery will produce significant

   and material evidence, as some of the most compelling evidence produced earlier in the

   discovery process came from exit surveys of children who had resided at Sunrise. See DN

   522 at 16-18 (compiling and summarizing evidence of Sunrise’s religious proselytization and

   coercion, including particularized complaints from at least 85 different children). Plaintiffs

   must be given the opportunity to complete their discovery into the experiences of such

   children, who were firsthand witnesses to Sunrise’s discrimination and proselytization.

          5.      In addition, because of the prior stays, Plaintiffs have not had an opportunity

   to depose Sunrise’s employees and officers regarding Sunrise’s financial documents, which

   were not produced until after Plaintiffs conducted depositions of certain Sunrise employees.

   Plaintiffs are entitled to take this discovery as well before responding to the SJ Motion.

          6.      Further, the evidence relied upon by Sunrise in its eight-year-old SJ Motion is

   stale, and Plaintiffs need the opportunity to update and supplement the record. All of the

   discovery cited in the SJ Motion pertains to Sunrise’s practices before 2012. All of the

   deposition testimony cited was taken in 2010 or earlier—over a decade ago. This is a case

   seeking injunctive relief based on the Defendants’ ongoing practices; current evidence is

   warranted. For example, Plaintiffs need to be able to depose or interview current or recent

   Sunrise employees and recent residents. Moreover, in its SJ Motion, Sunrise relies heavily

   on its finances and accounting to argue that there is no Establishment Clause violation.

   Without conceding the relevance or import of such information, Plaintiffs are, at a minimum,

   entitled to discovery concerning Sunrise’s current financial and accounting information, and

   to probe that information through depositions and other follow-up discovery. In addition,

   since the existing discovery was obtained, there have been several changes in gubernatorial

   administrations, as well as high-level personnel at the Commonwealth Defendants, and




                                                  4
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 5 of 8 PageID #: 6862




   Plaintiffs are entitled to discover whether and how their funding practices towards Sunrise

   have changed in the last decade.

          7.      Finally, it is apparent that Sunrise did not file the SJ Motion in 2012 because

   the record was sufficiently developed at that time to warrant judgment as a matter of law.

   Rather, Sunrise filed the SJ Motion in a transparent attempt to scuttle the then-ongoing

   settlement discussions between Plaintiffs and the Commonwealth Defendants. On November

   13, 2012, the parties had participated in a telephonic settlement conference with Magistrate

   Judge Moyer, and on November 20—one day before Sunrise filed the SJ Motion—Judge

   Moyer set an in-person settlement conference for November 30. Sunrise then filed the SJ

   Motion and relied on its pendency to argue that the Court should reject the proposed

   settlement agreement (DN 514 at 17), an argument that this Court repeatedly rejected

   (DN 505 at 3; DN 527 at 9 n.8). Accordingly, the timing of the SJ Motion reinforces that it is

   premature, and that Plaintiffs should be permitted to take further discovery before having to

   respond.

          8.      In light of the protective, preliminary nature of this filing, Plaintiffs do not

   intend to exhaustively rebut each of Sunrise’s arguments presented in the SJ Motion.

   Nevertheless, the following points bear emphasis:

               a. Sunrise argues there can be no Establishment Clause violation because its

                  purportedly secular expenditures exceed the funding it receives from the

                  Commonwealth Defendants, and because Sunrise has structured its accounting

                  in a way to avoid any such violation. See SJ Motion at 15, 23, 25, 27, 30, 32.

                  But “[t]he Supreme Court has systematically rejected attempts to unbundle

                  religious activities through statistics and accounting,” Freedom From Religion

                  Found. v. McCallum, 179 F. Supp. 2d 950, 974 (W.D. Wis. 2002), for “a mere

                  statistical judgment will not suffice as a guarantee that state funds will not be


                                                   5
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 6 of 8 PageID #: 6863




              used to finance religious education,” Comm. for Pub. Educ. & Religious

              Liberty v. Nyquist, 413 U.S. 756, 778 (1973); see also id. at 977-79 & n.36.

              Because Sunrise is pervasively sectarian, it is impossible to segregate its

              secular activities from its sectarian ones and fund only the former. See

              Americans United for Separation of Church & State v. Prison Fellowship

              Ministries, 432 F. Supp. 2d 862, 923 (S.D. Iowa 2006) (rejecting argument by

              funding recipient that “the state of Iowa pays . . . for only those aspects of the

              program that are non-sectarian in nature” because there was “no way to

              accurately account for any employee’s time in the [] program in such a

              pervasively sectarian context”), aff’d in relevant part, 509 F.3d 406 (8th Cir.

              2007).

           b. Sunrise argues that there is “not even a factual basis to support Plaintiffs’

              assertion that Sunrise’s services are pervasively sectarian.” SJ Motion at 31.

              Not so. This is a hotly contested issue and genuine disputes of material fact

              abound. Even from the limited discovery conducted before Sunrise filed the

              SJ Motion in November 2012, the evidence has shown that Sunrise is

              pervasively sectarian, which creates a rebuttable presumption that public

              funding of Sunrise by the Commonwealth Defendants supports Sunrise’s

              religious mission and thus violates the Establishment Clause. See Am.

              Atheists, Inc. v. City of Detroit Downtown Dev. Auth., 567 F.3d 278, 295-96

              (6th Cir. 2009); see also Teen Ranch, 479 F.3d at 409, 411-12. Indeed, the

              evidence developed thus far shows that children at each of Sunrise’s facilities

              had complained of specific instances of religious proselytization, coercion,

              and discrimination. See DN 522 at 16-18. Additional evidence of similar

              complaints is contained in monitoring documents that were provided by the


                                               6
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 7 of 8 PageID #: 6864




                  Commonwealth Defendants to the Plaintiffs during early implementation of

                  the parties’ settlement.1 Construing all facts in Plaintiffs’ favor, summary

                  judgment is inappropriate.

          9.      The foregoing is a summary of the reasons that Sunrise’s SJ Motion should be

   denied. If the Court grants the requested extension, Plaintiffs will file a complete opposition

   no later than January 18, 2020.



   Dated: December 4, 2020                        Respectfully submitted,

                                                  /s/ David B. Bergman
                                                  David B. Bergman
                                                  Ian S. Hoffman
                                                  R. Stanton Jones
                                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                                  601 Massachusetts Ave., N.W.
                                                  Washington, DC 20001
                                                  (202) 942-5000
                                                  david.bergman@arnoldporter.com

                                                  Daniel Mach
                                                  ACLU FOUNDATION
                                                  915 Fifteenth Street, N.W.
                                                  Washington, DC 20005
                                                  (202) 675-2330
                                                  dmach@aclu.org

                                                  Alex J. Luchenitser
                                                  AMERICANS UNITED FOR SEPARATION
                                                  OF CHURCH AND STATE
                                                  1310 L Street, N.W., Suite 200
                                                  Washington, DC 20005
                                                  (202) 466-7306
                                                  luchenitser@au.org

                                                  Corey M. Shapiro
                                                  Heather L. Gatnarek
                                                  ACLU OF KENTUCKY FOUNDATION, INC.
                                                  315 Guthrie St., Suite 300
                                                  Louisville, KY 40202

   1
          If the pending extension motion is granted, Plaintiffs would submit these monitoring
   materials under seal—as well as other supporting evidence—with a complete summary
   judgment opposition.
                                                  7
Case 3:00-cv-00210-CRS Document 620 Filed 12/04/20 Page 8 of 8 PageID #: 6865




                                      (502) 581-9746
                                      corey@aclu-ky.org
                                      heather@aclu-ky.org

                                      Counsel for Plaintiffs




                                     8
